DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. US10924624B2.
Claim # of present Application
Claim # of US10924624B2
23
1 & 2
24
3
25
4
26
5
27
6
28
7

8
30
10
31
11


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-31 of the current application are compared to claims of U.S. Patent No. US10924624B2 in view of ASANO (US 20100118344 A1) in the following tables.  
Claim 23 of  present Application 
Claims 1 & 2 of US 10375265 B2
23. (NEW) A non-transitory computer-readable storage medium storing computer-readable instructions executable by a processor of an information processing apparatus comprising a display and a communication interface, wherein the instructions, when executed by the processor, cause the information processing apparatus to execute:

1. A non-transitory computer-readable storage medium storing computer-readable instructions executable by a processor of an information processing apparatus comprising a display and a communication interface,
wherein the instructions, when executed by the processor, cause the information processing apparatus to execute:
receiving a scan data from a scanner through the communication interface;
receiving an instruction of executing a scan process;
transmitting the received instruction of executing the scan process to a scanner through the communication interface;
displaying, on the display, 

receiving designation for the information processing apparatus to share the obtained image file; and
displaying, on the display, identification information for identifying an application capable of processing the obtained image file after receiving the designation,

2. The non-transitory computer-readable storage medium according to claim 1,
wherein in a case where receiving the designation, the instructions cause the information processing apparatus to execute determining whether the obtained image file has the first format or the second format.
after accepting the format selection operation, displaying, on the display, 
wherein the displaying includes:
displaying, on the display, an icon image of a first sharing-destination- application in a case where the first format is selected in the format selection operation, the first sharing-destination-application being capable of processing the image file of the first format; and
displaying identification information for identifying a first sharing-destination-application capable of processing an image file of the first format in a case where the obtained image file has the first format; and
displaying, on the display, an icon image of a second sharing-destination- application in a case where the second format is selected in the format selection operation, the second sharing-destination-application being capable of processing the image file of the second format.
displaying identification information for identifying a second sharing-destination-application capable of processing an image data of the second format in a case where the obtained image file has the second format.


Regarding Claim 23, Claim 1 & 2 of US 10375265 B2, but does not teach: a sharing button and, an icon image.

a sharing button (ASANO [0046] By touching or holding down the start button 122, the user can provide an instruction to the reading unit 11 to read an image of a document; FIG3.122: START);
an icon image (ASANO [0047] The application/file-format setup item is used to specify the application program capable of processing the image data and the file format of the image data. By touching the display section 13, the user can select and set each item displayed on the setup screen).
It would be obvious to one of ordinary skill in the art at the time of the invention was made to modify the claims of US 10375265 B2 to combine the function of displaying a list of applications corresponding with different file format in the drop-down list of display control section, as taught by ASANO.
Doing so would provide an intuitive output graphical user interface appears to be user friendly by providing images with identification information of user selection upon the selection of file format for the information processing medium.

Claim 24 in present Application 
Claim 3 in US10924624B2
24. The non-transitory computer-readable storage medium according to claim 23, 




Claim 25 in present Application 
Claim 4 in US10924624B2
25. The non-transitory computer-readable storage medium according to claim 23, wherein, the displaying includes displaying plural icon images in a case where there is a plurality of sharing-destination-applications capable of processing the image file with the format selected in the format selection operation.
4. The non-transitory computer-readable storage medium according to claim 1,
wherein, the displaying includes displaying plural identification information in a case where there is a plurality of applications capable of processing the obtained image file.


Claim 26 in present Application 
Claim 5 in US10924624B2
26. The non-transitory computer-readable storage medium according to claim 23, wherein the instructions further cause the information processing apparatus to execute displaying a preview image based on the scan data.
5. The non-transitory computer-readable storage medium according to claim 1,
wherein the instructions further cause the information processing apparatus to execute displaying a preview image based on the scan data.


Claim 27 in present Application 
Claim 6 in US10924624B2
27. non-transitory computer-readable storage medium according to claim 23, wherein the first format is a JPEG format, and the second format is a PDF format.
6. The non-transitory computer-readable storage medium according to claim 1,
wherein the first format is a JPEG format, and the second format is a PDF format.


Claim 28 in present Application 
Claim 7 in US10924624B2
28. The non-transitory computer-readable storage medium according to claim 23, wherein the scan data is JPEG data or raw image data acquired in the scanner.
7. The non-transitory computer-readable storage medium according to claim 1,
wherein the scan data is JPEG data or raw image data acquired in the scanner.


Claim 29 in present Application 
Claim 8 in US10924624B2
29. The non-transitory computer-readable storage medium according to claim 23, wherein the display includes an LCD.
8. The non-transitory computer-readable storage medium according to claim 1,
wherein the display includes an LCD.


Claims 30 and 31 are rejected under the same reason set forth in claim 1;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611